As filed with the Securities and Exchange Commission on July 27, 2011 Registration No. 333-167064 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OMAGINE, INC. (Exact name of Registrant as specified in its charter) Delaware 20-2876380 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 350 Fifth Avenue, Suite 1103 New York, New York 10118 (212) 563-4141 (Address, including zip code, and telephone number including area code, of Registrant’s principal executive offices) Frank J. Drohan, Chief Executive Officer and Chief Financial Officer Omagine, Inc. 350 Fifth Avenue, Suite 1103 New York, New York 10118 (212) 563-4141 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael Ference, Esq. David Manno, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: No Applicable . If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”) check the following box: [] 1 If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] (Do not check if a smaller reporting company) 2 EXPLANATORY NOTE Deregistration of Shares of Common Stock On December 30, 2009, Omagine, Inc. (the “Company) effected a 1-for-100 reverse split of its Common Stock (“Reverse Split “) followed immediately by a 20-for-1 forward split of its Common Stock (“Forward Split “) (collectively, the “Stock Splits”). All share amounts mentioned herein give retroactive effect to the Stock Splits. Pursuant to the terms of a Standby Equity Distribution Agreement between the Company and YA Global Investments, L.P. (“YA”) dated December 22, 2008 (the “SEDA”) the Company filed a Registration Statement (the “Registration Statement”) on Form S-1 (Commission File No. 333-167064), which was declared effective by the Securities and Exchange Commission on June 7, 2010, pursuant to which 3,105,012 shares (the “Shares”) of the Company’s Common Stock were registered. The SEDA has expired pursuant to its terms and the Company hereby amends the Registration Statement to deregister a total of 2,757,825 of the Shares which were not sold to YA under the SEDA. 3 SIGNATURES Pursuant to the requirements of the Securities Act, the Registrant has duly caused this post-effective amendment to the Registration Statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of New York, State of New York, on July 27, 2011. OMAGINE, INC. A Delaware corporation By: /s/Frank J. Drohan Frank J. Drohan Its: Chief Executive Officer, Chief Financial Officer and Chairman (Principal Executive Officer and Principal Financial Officer) In accordance with the requirements of the Securities Act, this post-effective amendment to the Registration Statement has been signed below by the following persons on behalf of the Company in the capacities and on the dates indicated. Signature Title Date /s/ Frank J. Drohan Chief Executive Officer, Chief Financial Officer and Chairman (Principal Executive Officer and Principal Financial Officer) July 27, 2011 Frank J. Drohan /s/ Charles P. Kuczynski Vice-President, Secretary and Director July 27, 2011 Charles P. Kuczynski /s/ Salvatore J. Bucchere* Director July 27, 2011 Salvatore J. Bucchere /s/ Kevin O’C. Green* Director July 27, 2011 Kevin O’C. Green /s/ Louis J. Lombardo* Director July 27, 2011 Louis J. Lombardo *By /s/ Frank J. Drohan Attorney-in-fact July 27, 2011 Frank J. Drohan 4
